Citation Nr: 1218896	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  07-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

2.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1989 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2010 decision, the Board increased the rating for the Veteran's migraine headaches from 30 to 50 percent and increased the rating for his irritable bowel syndrome (IBS) from 10 to 30 percent.  The Board also determined there was new and material evidence and, therefore, reopened his remaining claims for service connection for bilateral (i.e., right and left wrist) carpal tunnel syndrome and for a left knee disability.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead then proceeded to remand these claims to the RO, via the Appeals Management Center (AMC), for further development and consideration - including especially to have the Veteran undergo VA compensation examinations for medical nexus opinions concerning the likelihood (very likely, as likely as not, or unlikely) these disabilities initially manifested during his military service or within one year of his discharge or whether they are otherwise related to or stem from any complaints/treatment/diagnoses in service.

He had these VA compensation examinations in December 2010 - a joints examination for his left knee claim and a peripheral nerves examination for his carpal tunnel syndrome (CTS) claim.

The RO subsequently issued a decision in November 2011 implementing the Board's grant of the higher ratings for the migraine headaches (30 to 50 percent) and IBS (10 to 30 percent), making these rating increases retroactively effective from February 15, 2001.  The RO also granted the claim for service connection for the left knee disability, specifically, for residuals of a dislocated left knee with anterior cruciate ligament (ACL) laxity, and assigned an initial 20 percent rating for this disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, retroactively effective from February 2, 2004.  As well, the RO granted service connection for additional left knee disability, specifically, for residuals of a dislocated left knee with painful motion, and assigned an initial (and separate) 10 percent rating for this additional left knee disability under Diagnostic Codes 5260-5010, also retroactively effective from February 2, 2004.  Since the Veteran has not separately appealed these ratings and effective dates, these claims have been resolved and are no longer at issue before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

As concerning the claims that remain for service connection for the bilateral CTS, the RO continued to deny these claims in a November 2011 supplemental statement of the case (SSOC) based on the medical nexus opinion obtained on remand.  So these claims are again before the Board.


FINDING OF FACT

The most probative (meaning most competent and credible) medical and other evidence of record indicates the CTS affecting the Veteran's wrists is less likely than not related to or the result of his military service.


CONCLUSION OF LAW

The bilateral CTS was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 2004 and March 2006.  The letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The March 2006 letter also complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of the claims.  And of equal or even greater significance, after providing that additional Dingess notice, the RO went back and readjudicated his claims on a de novo basis in the November 2011 SSOC, including considering the additional evidence received in response to even that additional notice.  So the timing defect in the provision of that additional notice, 

since it did not precede the initial adjudication of the claims in March 2005, has been rectified ("cured") because the claims have been reconsidered since providing the additional notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, the Veteran has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC have obtained all records that he and his representative have identified as possibly pertinent, including the service treatment records (STRs) and post-service VA and private medical evaluation and treatment records.  Also, pursuant to the Board's September 2010 remand directive, the Veteran had a VA compensation examination in December 2010 for a medical nexus opinion concerning the etiology of his CTS, but especially in terms of whether it is attributable to or dates back to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The VA examiner provided this requested medical nexus opinion, which is responsive to this determinative issue of causation.  So in obtaining this necessary medical comment there has been compliance with this remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Court or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.


II.  Analysis

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


But if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  There is no disputing the Veteran has bilateral CTS.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this threshold minimum level of proof, there can be no valid claim because, else, there is no current disability to relate or attribute to his military service).  The VA compensation examination he had in December 2010, on remand, confirmed this diagnosis.  Hence, resolution of his claims turns, instead, on the etiology of his CTS - and particularly insofar as whether it is related or attributable to his military service or dates back to his service so as to have incepted during his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In regards to the question of whether there was incurrence of a relevant disease or injury in service, the Veteran's STRs do not mention any complaints, findings, or treatment of CTS or any sort of wrist condition.  On the history section of his July 1992 separation examination report, he checked "yes" to 18 questions regarding whether he ever had or then currently had various conditions, including swollen and painful joints.  The examiner discussed these 18 conditions and none of them related to any wrist condition.  The Veteran stated that his knee, elbow, and low back were painful and swollen.  The objective clinical portion of that July 1992 separation examination also was unremarkable for any orthopedic or neurological conditions like CTS affecting his wrists and hands.  So these records concerning his service tend to refute the notion that he had CTS while in service.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).

On his original application for VA compensation benefits, in September 1992, the Veteran requested service connection for Desert Storm related symptoms and an open incision from an August 1992 surgery.  In October 1992, as pertinent here, he requested service connection for loss of grip in his hands with heavy objects, so presumably his initial reference to possible CTS.  VA compensation examinations in October 1992, however, did not document any complaints, findings, or treatment of CTS or a wrist condition.  On a July 1995 VA progress note, he complained of decreased grasping strength of his right hand.  He had a VA neurological examination in May 1997, and bilateral CTS was diagnosed.

He has consistently related that he has had symptoms of hand numbness and weakness since around the time of his separation from service in 1992, although, as mentioned, CTS was not initially diagnosed until 1997, so not until some 5 years later.  In support of his claim, he submitted a letter from his private physician, Dr. J.C., dated in July 2005, who stated the Veteran was diagnosed with CTS in October 1998, and that it was this doctor's opinion that this condition "could have as likely as not been caused or aggravated by the [V]eteran's active duty service time."  Dr. J.C.'s medical opinion, however, is couched in equivocal language or terms.  And there are precedent cases discussing the lesser probative value of opinions like this that are equivocal, in various contexts, which essentially state that it is possible that what posited is true.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. App. 185, 18 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Medical evidence that is speculative, general or inconclusive in nature usually cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Indeed, saying something "may" be true is akin to just as well saying it "may not" be true and, therefore, insufficient reason to grant service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Dr. J.C.'s use of the equivocal term "could" when referring to this posited correlation between the Veteran's CTS and his military service renders this doctor's opinion sufficiently speculative in nature so as to not warrant granting service connection.  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak, 2 Vet. App. at 611 ("may or may not" language by physician is too speculative).

Dr. J.C. also did not discuss the underlying medical rationale for his opinion, which is where most of the probative value of an opinion is derived, not from mere review of the claims file, although that, too, has importance if evidence in the file might affect the outcome of the opinion if not considered or if the history of the claimed disability as related to the doctor offering the opinion is not credible, so unreliable, necessitating the doctor's independent review of the file.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for supporting medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")


But having said all of that, consider as well that a "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, however, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Primarily for this reason, the Board determined in its September 2010 decision that Dr. J.C.'s opinion was new and material evidence concerning these claims for bilateral CTS, and therefore reason to reopen these claims, although it was not also sufficient reason to grant these claims.  See, e.g., Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim); and see, too, Justus v. Principi, 3 Vet. App. 510 (1992) (indicating the additional evidence submitted to reopen a claim is presumed credible for the limited purpose of determining whether it is new and material).

The Board therefore, as mentioned, requested additional medical comment on this determinative issue of causation by remanding these claims in September 2010 to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his bilateral CTS - and especially in terms of whether it is related or attributable to his military service or dates back to his service so as to have incepted during his service.


Pursuant to this remand directive, he had a VA peripheral nerves examination in December 2010.  He said that he had first noticed numbness in his hands around 1992 or 1993, once out of service and working as a cook.  He said he would awaken at night with hands numb, and that it has gradually gotten worse, also noting that he is now working as a contractor, owning a construction company, and that it limits what he does with his hands because he gets numbness and cramps in them.  He also said that sitting with his elbows flexed will bring about numbness, that it awakens him nightly, and that holding something causes his hands to cramp.  He denied any current treatments, other than Motrin over the counter (OTC) on an as-needed basis (prn).

After independently reviewing the claims files, considering the relevant medical history (both during service and since), and examining the Veteran personally, this VA peripheral nerves examiner observed the Veteran had signs and symptoms of both CTS (as had been confirmed by an electromyograph (EMG) or nerve conduction study (NCS) during the late 1990s) and bilateral ulnar neuropathies (as had been confirmed during that VA examination).  He therefore recommended the Veteran undergo additional EMG/NCS of both upper extremities and evaluation by a neurosurgeon, also indicating this additional diagnostic testing would be scheduled and the results forwarded when available.  But in the meantime, as concerning whether these conditions are related to or stem from any complaints/treatment/diagnoses in service, this VA compensation examiner observed that the Veteran's history indicates that his symptoms of hand numbness did not begin until after he left the service and was working as a cook.  He had not added any new history concerning the onset of his hand numbness during that VA compensation examination that day.  And review of the records did not indicate any evidence to suggest hand numbness due to CTS or ulnar neuropathy or any other etiology began during service or was a result of any service activity.  So this VA compensation examiner completely disassociated the Veteran's bilateral CTS and bilateral ulnar neuropathies from his military service, and this examiner apparently based his unfavorable opinion in large part on the fact that the Veteran self-admittedly had not experienced any relevant symptoms like numbness in his hands until after separating from service.

The Veteran, therefore, has not established he experienced any relevant symptoms while in service, versus not until after, which eventually resulted in these diagnoses of bilateral CTS and bilateral ulnar neuropathies.  And 38 C.F.R. § 3.303(b), regarding continuity of symptomatology after service as another viable means of establishing a nexus or link between current disability and service, is inapplicable when, as here, there was no initial indication of the condition at issue during service, such as in the way of a relevant complaint or symptom.  Moreover, the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if, as here, the expert fairly considered the material evidence seemingly supporting the Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The VA examiner's opinion was based on reasonable medical principles that are supported by the evidentiary record and, as importantly, contained discussion of the underlying rationale, which as mentioned is where most of the probative value is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board gives greater weight to the report of this evaluating VA examiner.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).

It also has not been shown the Veteran had arthritis in his wrists or hands within one year of his discharge from service - meaning by September 1993 - to warrant presuming it was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Indeed, to the contrary, he has never received a diagnosis of arthritis affecting his wrists or hands, let alone within this one-year presumptive period and to the required minimum compensable degree of at least 
10-percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5214, 5215, etc.  Therefore, service connection on a presumptive basis also is not warranted.

Consequently, for these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against these right and left wrist claims.  Instead, the preponderance of the evidence is unfavorable, so these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for a right wrist disability is denied.

The claim for service connection for a left wrist disability also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


